IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                             NOS. WR-93,976-02 & WR-93,976-03


                           EX PARTE DALE RUNNELS, Applicant


             ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
        CAUSE NOS. 1562658-A & 1562659-B IN THE 179TH DISTRICT COURT
                           FROM HARRIS COUNTY


       Per curiam.

                                            ORDER

       Applicant pleaded guilty to possession with intent to deliver a controlled substance and felon

in possession of a weapon and was originally placed on deferred adjudication community supervision

for a period of ten years. Upon adjudication, Applicant was sentenced to twenty five years’

imprisonment. Applicant did not appeal his convictions. Applicant filed these applications for writs

of habeas corpus in the county of conviction, and the district clerk forwarded them to this Court. See

TEX . CODE CRIM . PROC. art. 11.07.

       In these applications Applicant raises grounds of involuntary plea, ineffective assistance of

counsel, and cumulative prejudice. On November 18, 2022, this Court received Motions to Remand

from habeas counsel indicating that a hearing on these applications has been scheduled for January
25, 2023. We remand these applications to the trial court to hold the scheduled hearing, complete

its evidentiary investigation, and make findings of fact and conclusions of law.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: December 7, 2022
Do not publish